DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 7 and 8 of U.S. Patent No. 10,977,203. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are mapped according to the following table.
US Patent # 10,977,203
Instant Application
1
1, 3
2
2
3
4, 5
7
6
8
9



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lippitt et al. (US Patent Number 10,270,712, hereinafter “Lippitt”) in view of De Groote et al. (US Patent Number 7,577,735, hereinafter “Groote”).

5.	As per claims 1 and 6, Lippitt teaches a data transmission method and medium used for virtual switch (figure 5, 210), comprising: receiving, by a hypervisor in a user mode (column 14, lines 9 – 10, column 18, lines 16 – 27), an input/output (I0) request sent by a virtual machine (VM) (203, figure 5, column 13, lines 26 – 30); when the IO request needs to be sent to a physical network interface controller (NIC) by using a user mode Open vSwitch (OVS) (column 14, lines 4 – 11), and sending, by the hypervisor in the user mode, the iSCSI command to the user mode OVS, which sends the iSCSI command to the physical NIC (column 18, lines 16 – 27, sending the command to the NIC, via 214 and 216, figure 5, column 14, lines 4 – 40, the flow of command requested).  
Lippitt does not explicitly disclose converting, by the hypervisor in the user mode, the IO request into an Internet Small Computer Systems Interface (iSCSI) command.
Groote teaches converting, by the hypervisor in the user mode, the IO request into an Internet Small Computer Systems Interface (iSCSI) command (column 4, lines 27 – 43).
Lippitt and Groote are analogous art because they are from the same field of endeavor of iSCSI handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lippitt and Groote before him or her, to modify the request handling of Lippitt to include the conversion technique of Groote because it allows for enhanced handling of IO requests.
One of ordinary skill would be motivated to make such modification in order to enhance data storage efficiency (column 1, lines 11 – 35). Therefore, it would have been obvious to combine Groote with Lippitt to obtain the invention as specified in the instant claims.

6.	As per claims 4 and 9, Lippitt teaches a data transmission method and medium  used for virtual switch (figure 5, 220), comprising: receiving, by a hypervisor in a user mode (column 14, lines 9 – 10, column 18, lines 16 – 27), an Internet Small Computer Systems Interface (iSCSI) packet returned by a physical network interface controller (NIC) in response to an input/output (IO) request (via 218 and 224, figure 5), wherein the iSCSI packet needs to be sent, by using a user mode Open vSwitch (OVS) (OVS seen in 224), to a virtual machine that initiates the IO request (VM via 203, figure 5, column 13, lines 26 – 30), and wherein the user mode OVS provides network interworking between virtual machines on a same host or virtual machines on 18different hosts (plurality of hosts seen in figure 6a, 302a and 302b); and sending, by the hypervisor in the user mode (column 14, lines 9 – 10, column 18, lines 16 – 27), the IO response to the virtual machine that initiates the IO request (via 218 and 224, column 15, lines 3 – 14).  
Lippitt does not explicitly disclose converting, by the hypervisor in the user mode, the iSCSI packet into an IO response.
Groote teaches converting, by the hypervisor in the user mode, the iSCSI packet into an IO response (column 4, lines 27 – 43).
Lippitt and Groote are analogous art because they are from the same field of endeavor of iSCSI handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lippitt and Groote before him or her, to modify the request handling of Lippitt to include the conversion technique of Groote because it allows for enhanced handling of IO requests.
One of ordinary skill would be motivated to make such modification in order to enhance data storage efficiency (column 1, lines 11 – 35). Therefore, it would have been obvious to combine Groote with Lippitt to obtain the invention as specified in the instant claims.

7.	Lippitt modified by the teachings of Groote/Nishiguchi as seen in claim 1 above, as per claims 2 and 7, Lippitt teaches a method and medium wherein whether the IO request needs to be sent to the physical NIC by using the user mode OVS is determined by: determining disk information of a disk to be accessed by the IO request or a disk in which a file to be accessed by the IO request is located (24, figure 2, column 5, lines 43 – 56); determining, according to the disk information, whether the disk to be accessed by the IO request is a disk of a remote terminal; and when the disk to be accessed by the IO request is the disk of the remote terminal, determining that the IO request needs to be sent to the physical NIC by using the user mode OVS (determination of data handling, column 6, lines 22 – 27 and 43 – 67).  

8.	Lippitt modified by the teachings of Groote/Nishiguchi as seen in claim 1 above, as per claims 3 and 8, Groote teaches a method and medium wherein the converting of the IO request into the iSCSI command comprises: converting the IO request into a Small Computer System Interface (SCSI) command; and adding an Internet Small Computer Systems Interface (iSCSI) header to the SCSI command to obtain the iSCSI command (column 4, lines 27 – 43, column 13 lines 50 – column 14 line 40).  

9.	Lippitt modified by the teachings of Groote/Nishiguchi as seen in claim 4 above, as per claims 5 and 10, Groote teaches a method and medium wherein the converting of the iSCSI packet into the IO response comprises: converting the iSCSI packet into an SCSI response; and converting the SCSI response into the IO response (column 4, lines 27 – 43, column 13 lines 50 – column 14 line 40).  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184